UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2016 Date of reporting period:November 30, 2015 Item 1. Schedule of Investments. Schedule of Investments November 30, 2015 (Unaudited) Advantus Dynamic Managed Volatility Fund Shares Value EXCHANGE TRADED FUND - 48.1% iShares Core S&P 500 Fund (a)(b) (Cost $11,486,562) $ CORPORATE BONDS - 26.3% Airlines - 0.9% British Airways Series 2013-1 Par 4.625%, 06/20/2024 (c)(d) $ Banks - 1.0% JPMorgan Chase 4.500%, 01/24/2022 Consumer Discretionary - 1.1% CBS 3.500%, 01/15/2025 Consumer Staples - 1.1% CVS Caremark 6.943%, 01/10/2030 Diversified Financial Services - 1.8% First American Financial 4.600%, 11/15/2024 Invesco Finance 3.750%, 01/15/2026 (d) Energy - 3.0% Florida Gas Transmission 4.350%, 07/15/2025 (c) Phillips 66 4.650%, 11/15/2034 Valero Energy 3.650%, 03/15/2025 Health Care - 1.1% St. Jude Medical 4.750%, 04/15/2043 Industrial - 1.9% Stanley Black & Decker 2.451%, 11/17/2018 Valspar 3.950%, 01/15/2026 Information Technology - 1.1% Hewlett Packard Enterprise 4.900%, 10/15/2025 (c) Juniper Networks 4.500%, 03/15/2024 Insurance - 4.5% Allied World Assurance Company Holdings 4.350%, 10/29/2025 (d) Assured Guaranty US Holdings 5.000%, 07/01/2024 Horace Mann Educators 4.500%, 12/01/2025 Liberty Mutual Group 4.250%, 06/15/2023 (c) Old Republic International 4.875%, 10/01/2024 Pharmaceuticals - 1.3% Amgen 5.700%, 02/01/2019 Real Estate Investment Trust - 3.8% Alexandria Real Estate Equities 4.300%, 01/15/2026 Essex Portfolio 3.500%, 04/01/2025 Host Hotels & Resorts Series F 4.500%, 02/01/2026 Kimco Realty 3.400%, 11/01/2022 Telecommunications - 2.1% AT&T 4.500%, 05/15/2035 Comcast 4.650%, 07/15/2042 Transportation - 1.6% Kansas City Southern Railway 4.300%, 05/15/2043 Penske Truck Leasing / PTL Finance 3.300%, 04/01/2021 (c)(e) Total Corporate Bonds (Cost $6,920,396) U.S. GOVERNMENT SECURITIES - 16.7% U.S. Treasury Bonds - 16.7% 0.625%, 09/30/2017 (f) 1.375%, 09/30/2020 (f) Total U.S. Government Securities (Cost $4,396,000) PURCHASED CALL OPTION - 0.1% E-mini S&P 500 Index Expiration: December 2015, Exercise Price: $2,050.00 Contracts (Cost $17,125) 12 SHORT-TERM INVESTMENT - 8.7% First American Government Obligations Fund, Class Z, 0.01% (g) Shares (Cost $2,272,434) Total Investments - 99.9% (Cost $25,092,517) Other Assets and Liabilities, Net - 0.1% Total Net Assets - 100.0% $ (a) All or a portion of this security has been deposited as initial margin on open futures contracts. (b) Fair value of this security exceeds 25% of the Fund's net assets.Additional information for this security, including the financial statements, is available from the SEC's EDGAR database at www.sec.gov. (c) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."These securities are determined to be liquid by the Advisor unless identified by footnote (e).As of November 30, 2015, the fair market value of these investments were $1,093,118, or 4.2% of total net assets. (d) The Portfolio had $749,172 or 2.9% of net assets in foreign securities at November 30, 2015. (e) Security considered illiquid and is categorized in Level 2 of the fair value hierarchy. Security Par/Shares Dates Acquired Cost Basis Penske Truck Leasing / PTL Finance $ 11/2015 $ (f) U.S. Treasury inflation-protected securities (TIPS) are securities in which the principal amount is adjusted for inflation and the semiannual interest payments equal a fixed percentage of the inflation-adjusted principal amount. (g) The rate shown is the annualized seven day effective yield as of November 30, 2015. Schedule of Open Futures Contracts Description Number of Contracts Purchased Notional Value Settlement Month Unrealized Appreciation CME S&P 500 Index 9 $ December 2015 $ E-mini S&P 500 Index 5 December 2015 The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of November 30, 2015: Level 1 Level 2 Level 3 Total Exchange Traded Fund $ $
